         Case 1:19-cv-10749-FDS Document 9-1 Filed 05/06/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                             )
JAMES ROBINSON,                              )
On behalf of himself and all others          )
similarly situated,                          )
                                             )
                Plaintiff,                   )
                                             )    Case No. 19-cv-10749
                v.                           )
                                             )
NATIONAL STUDENT CLEARINGHOUSE,              )
                                             )
                Defendant.                   )
                                             )

                         DECLARATION OF JOANNA K. DARCUS

       I, Joanna K. Darcus, do hereby depose and state:

       1. I am an attorney at the National Consumer Law Center, counsel to Plaintiff James

Robinson in the above-captioned action.

       2. I am a member in good standing of the Bars of the Commonwealth of Pennsylvania

and the United States District Court for the District of Eastern Pennsylvania.

       3. I am a member in good standing of the Bars in every jurisdiction where I have been

admitted to practice.

       4. There are no disciplinary proceedings pending against me as a member of the Bar in

any jurisdiction.

       5. I have not previously had a pro hac vice admission (or other admission for a limited

purpose) to this Court revoked for misconduct.

       6. I have read and agree to abide by the Local Rules of the United States District

Court for the District of Massachusetts.
         Case 1:19-cv-10749-FDS Document 9-1 Filed 05/06/19 Page 2 of 2




I declare under the penalties of perjury that the foregoing is true and correct.



Dated: May 1, 2019                                    Respectfully submitted,


                                                      /s/ Joanna K. Darcus
                                                      Joanna K. Darcus
                                                      NATIONAL CONSUMER LAW CENTER
                                                      1001 Connecticut Avenue NW, Suite 510
                                                      Washington, DC 20036
                                                      (202) 452-6252
                                                      jdarcus@nclc.org




                                                  2
